Case 1:19-mj-02368-ADC Document 2 Filed 07/17/19 Page 1 of 4

19-2368 anc
AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Brian T. Shutt, a Task Force Officer with the Drug Enforcement Administration
(“DEA”), being duly sworn, states as follows: |

h, I have been a swom police officer with the Baltimore City Police Department
(“BPD”) since June 20, 2002, currently assigned to the High Intensity Drug Trafficking Area
(“HIDTA”)} DEA, Group 52, Heroin Task Force. J was a sworn Deputy Sheriff with the Cecil
County Sheriff's Office from June 1999 through June 2002. I have completed two separate six-
month basic Police Academies that included classes pertaining to Controlled Dangerous
Substances (“CDS”). I have also attended more than ten advanced investigative courses, including
a five-day HIDTA Title IIT training course.

2. T have personally conducted and participated in numerous investigations involving
criminal activity including, but not limited to, CDS offenses, violent crime, financial crimes, and
firearms violations. I have made or participated in the arrest of over 800 persons for CDS, violent
crime, and/or firearms violations and have authored and/or executed more than 300 search and
seizure warrants relating to CDS, violent crime, and/or firearms violations. I have been involved
in, and authored more than ten affidavits in support of the interception of wire and electronic
communications in both the Circuit Court for Baltimore City and the United States District Court
of Maryland. During the course of these wiretap investigations, I have listened to numerous
intercepted phone calls between individuals involved in narcotics conspiracies. I have participated
in numerous debriefings of narcotic traffickers, confidential informants, and sources of
information. I have participated in controlled CDS purchases. I have participated in several covert
undercover operations that have resulted in large seizures of CDS, weapons, vehicles, currency

and other proceeds. I have a working knowledge of drug language and terminology commonly
Case 1:19-mj-02368-ADC Document 2 Filed 07/17/19 Page 2 of 4

used on a daily basis by Baltimore area drug dealers. I received training in the identification of
firearms, characteristics of armed subjects, traffic enforcement techniques, and methods of firearm
interdiction. I have been an expert witness in narcotics trafficking in the United States District
Court for the District of Maryland, the District Court of Maryland for Baltimore City and Cecil
County, as well as the Circuit Courts for Baltimore City and Cecil County.

3. 1 submit this affidavit for the limited purpose of establishing probable cause to
support the issuance of a Criminal Complaint charging Michael WILLIAMS with the offense of
Possession with Intent to Distribute a Controlled Substance, in violation of 21 U.S.C. § 841.

4, Because I submit this affidavit for the limited purpose of establishing probable
cause to support the issuance of a Criminal Complaint, it only contains a summary of relevant
facts. | have not included each and every fact known to me concerning the entities, individuals,
and the events described in this affidavit.

5. During 2019, the Drug Enforcement Administration (“DEA”) intercepted wire
and/or electronic communications of a co-conspirator of Michael WILLIAMS. On several
occasions, investigators intercepted conversations between WILLIAMS and the co-conspirator
discussing drug trafficking. For example, on May 5, 2019, at approximately 10:10 p.m.,
WILLIAMS received a phone call between the co-conspirator. During the call, the co-conspirator
said, “Hey, yo, come out real front real fast. And bring me um, like uh, thirty dollars’ worth of
‘girl.’” WILLIAMS replied, “Alright.” J know that the term “girl” is a common street term for
cocaine. Based on the context of the call, I believe that the co-conspirator asked WILLIAMS to
retrieve $30 in cocaine from a storage location and bring it outside the location. WILLIAMS then

agreed to do so.
Case 1:19-mj-02368-ADC Document 2 Filed 07/17/19 Page 3 of 4

6. Investigators subsequently identified 4002 Fairfax Road, Baltimore, Maryland as a
storage location used by WILLIAMS and other co-conspirators to store suspected narcotics. On
July 15, 2019, the Honorable A. David Copperthite, United States Magistrate Judge for the District
of Maryland, issued a search warrant for 4002 Fairfax Road, Baltimore, Maryland. On July 17,
2019, members of the DEA executed the search warrant. Investigators encountered WILLIAMS
alone in a basement room of the residence, lying on a couch. Behind that couch, investigators
recovered empty gel capsules and other packaging material commonly used to package narcotics
for distribution. In the same room, investigators also recovered multiple cellular telephones. A
DEA Special Agent called the identified number for WILLIAMS based on wiretap interceptions
and confirmed that one of the phones in the room was the same phone.

7. In another room in the basement, investigators recovered multiple gel capsules
containing suspected heroin and multiple baggies containing suspected cocaine base. The baggies
of suspected cocaine base where packaged in different sizes that appeared to be in the common
sizes sold at the street level. ] believe that the substances containing cocaine base weigh at least 28
grams or more. I believe the above-described substances contain controlled substances based on
my professional training and experience, the packaging of the substances, and from prior seizures
of narcotics in this investigation. In those prior seizures where laboratory testing has been
completed, testing confirmed that suspected narcotics seized in the investigation were, in fact,
controlled substances. Based on the quantity of suspected narcotics seized, their packaging, and
the overall investigation, I believe WILLIAMS possessed the drugs with the intent to distribute

them.
Case 1:19-mj-02368-ADC Document 2 _ Filed 07/17/19 P49G 4o

"368 ADC

8. Based on the foregoing facts, | believe probable cause exists to support the issuance

of a Criminal Complaint charging Possession with Intent to Distribute a Controlled Substance, in

a

Task Force Officer Brian T. Shutt
Drug Enforcement Administration

violation of 21 U.S.C. § 841.

Subscribed and sworn to before me this on July / 7 , 2019

 

United States Magistrate Judge
District of Maryland
